Title: To Thomas Jefferson from Robert R. Livingston, 2 June 1803
From: Livingston, Robert R.
To: Jefferson, Thomas


          
            Dear Sir
            Paris 2d June 1803 midnight
          
          Mr Monroe having undertaken to write our Joint letter on the subject of Louisiana I should confine mine to the Secretary of State to objects that relate only to my individual Department, but I must communicate to you in the utmost confidence a circumstance that has just come to my knowledge & that must be known only to yourself & Mr Madisson because it will influence your measures.—You know that the ratifications have been delivered & that we were to send them directly to you, we have accordingly applied for a passport for Mr Jay the bearer.—to our note on this subject we received no answer I called this day on Mr Talleyrand to accelerate it; he was at St Cloud I called on the Minister of the Treasury. he was there also. I called again this night & am just returned they have been these two days past in Council and principally basting Mr. Marbois on the subject of the Treaty for it seems that the Consul is less pleased with it since the ratification than before and I [am] persuaded that if he could conveniently get off he would, he insists that our whole debt does not exceed four millions and that we have got twenty, that the delivering the ratifications to us was contrary to all form and that they must be recalled and given to Mr Pichon to exchange and to this I believe we must consent as it is certainly regular tho’ we shall first keep copies of the ratifications he insists that if the Stock is not delivered in the [time] prescribed the Treaty is void that as it is not to be created till after the delivery of the territory a party among us may create delays in taking possession &c he insists upon writing to Pichon not to deliver them but upon a certainty that we will create the Stock &c and upon giving him certain discretionary powers &c in short he appears to wish the thing undone and he will not be sorry to see an opposition to its ratification with us or such a delay [as] will render it void I told you in a letter to Mr Madisson how & why the negotiation was put into the hands of Mr Marbois This has not been forgiven by … and I doubt not that every possible objection and insinuation has been made use of to disgust the first Consul with it. To appease him in some measure Mr Marbois has engaged to write a letter to us stating that it is understood that if the treaty is not complied within the time prescribed that it will be void—I have told him, that nothing we can write will change the treaty that a non compliance on our part if unnecessary or done with bad faith might render it void. but that an accidental non complyance would not defeat it and I strongly objected to writing any thing upon the subject he was very much distressed at what had passed and told me that he had done every thing for us & that we must not sacrifice him you will see his letter and our answer he promised to send it tomorrow we will take care that the answer shall occasion no change in the Treaty which indeed is impossible it should, but we must as far as we can soothe the youthful Conqueror whose will knows no resistance I will add nothing to this, Mr Monroe I presume will so frame our joint letter as to give you every necessary information—You see the object of this is to guard you against any delays but above all against any change in the form of the ratification for be assured that the slightest pretence will be seized to undo the work the first Consul had expressed much resentment at the change made in the former Convention when ratified and makes it a principal objection to having been induced to send the ratification before you had agreed to ratify it & will give express direction to Mr Pichon not to deliver the ratifications in case you make the slightest alteration it is necessary you should know this. it is equally necessary that those who oppose the administration should not know it as it will be a trump card in their hands. I really pity Marbois Instead of delivering an order they now talk of sending a special messenger, a Commissary to surrender the country, but I hope we shall induce them to change this resolution & give orders to Mr Pichon—
          As it was near midnight when I left the treasury I have not been able to communicate with Mr Monroe on this subject or to tell him of the unexpected difficulties that have intervened, & as we are anxious to send off Mr Jay to morrow if they can be removed, & I have to write to Mr Madisson & we are to adjust these matters with Mr Marbois, & with Mr Talleyrand and to sollicit a flag of truce—the morrow will be fully occupied so that I cannot defer writing till I have seen him, & indeed I am under engagements that no official letter shall be written on this subject, & with difficulty have obtained permission to mention it to you—
          I am Dear Sir, with much respect and esteem Your most obt hum: Servt
          
            Robt R Livingston
          
          
          
            Dr Sir
            I mentioned to you in one of my former letters a wish to leave this this summer but as things are now circumstanced I think it best to remain at my station till the spring unless you shd order otherwise
          
        